DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 10/22/2021.
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 17, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the combination of following limitations:
providing a storage client for accessing a storage service from a computer program, wherein the storage client is implemented with software and the storage service is running on at least one computer; the storage client storing data objects using the storage service and providing at least one compression algorithm in the storage client to reduce a size of data objects; 
compressing, with the storage client, data objects at a first frequency and varying a frequency of compression of data objects from the first frequency to a second frequency, different from the first, or varying a type of compression algorithm method based on assessing, with the storage client software.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akenine-Moller et al. disclose clustering and encoding for color compression – US Pub. 2015/0326862.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/TUANKHANH D PHAN/               Examiner, Art Unit 2154